[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
The assignment of error is overruled because defendant-appellant William Berman's incarceration does not constitute the change in circumstances necessary to modify or terminate his child-support obligation. See Emmert v. Emmert (Feb. 18, 2000), 1st Dist. Nos. C-990119 and C-990126; Brockmeier v. Brockmeier (1993), 91 Ohio App. 3d 689,633 N.E.2d 584.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Gorman and Winkler, JJ.